           Case 1:18-cv-00112-JEB Document 136 Filed 06/02/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CENTER FOR BIOLOGICAL         )
DIVERSITY, et al.             )
                              )
      Plaintiffs,             )
                              )
      v.                      )
                              )                Case No. 1:18-cv-00112-JEB
                  1
GINA RAIMONDO , et al.,       )
                              )
      Federal Defendants,     )
                              )
MAINE LOBSTERMEN'S            )
ASSOCIATION,                  )
                              )
and                           )
                              )
MASSACHUSETTS                 )
LOBSTERMEN’S                  )
ASSOCIATION, INC.,            )
                              )
      Defendant-Intervenors.  )
______________________________)

             FEDERAL DEFENDANTS’ MOTION FOR ENTRY OF JUDGMENT

          The Federal Defendants, the National Marine Fisheries Service, Gina Raimondo, in her

official capacity as Secretary of the Department of Commerce, and Paul Doremus, Ph.D., 2 in his

official capacity as Acting Assistant Administrator of NOAA Fisheries, by and through

undersigned counsel, request that the Court’s judgment be set out in a separate document as

provided for in Federal Rule of Civil Procedure 58(a), and in support state:

          1. Fed. R. Civ. Pro. Rule 58(a) provides that most judgments must be set out in a

             separate document.


1
    Ms. Gina Raimondo is substituted as a party pursuant to Fed. R. Civ. P. 25(d).
2
    Dr. Doremus is substituted as a party pursuant to Fed. R. Civ. P. 25(d).
                                                  1
 Case 1:18-cv-00112-JEB Document 136 Filed 06/02/21 Page 2 of 4




2. Rule 58(d) allows a party to request that judgment be issued as a separate document.

3. In this case, on April 9, 2020, the Court granted Plaintiffs’ Motion for Summary

   Judgment (Dkt. 66) as to Count I of Plaintiffs’ Complaints (Dkt. 1 and Conservation

   Law Foundation v. Raimondo, No. 18-cv-231 (D.D.C.) (Dkt. 1)) and denied Federal

   Defendants’ and Intervenor-Defendants’ respective Cross-Motions for Summary

   Judgment. Dkt. 90, 91.

4. In its Memorandum Opinion, the Court also declined to consider Counts II, III, and

   IV of Plaintiffs’ Complaints, and requested that the parties file briefs on an

   appropriate remedy. Dkt. 90 at 1, 91 at 19.

5. The Court has not at any time since it issued its April 9, 2020, Order and

   Memorandum Opinion indicate an intention to revisit Counts II, III or IV.

6. After the parties filed their respective briefs on remedy, on August 19, 2020, the

   Court vacated the 2014 Biological Opinion concerning the American lobster fishery

   at issue (“2014 BiOp”) and remanded the 2014 BiOp to the National Marine Fisheries

   Service (“NMFS”). Dkt. 124, 125.

7. The Court also stayed its vacatur through May 31, 2021, to allow NMFS to finalize a

   new, biological opinion that would replace the 2014 BiOp. Id.

8. The Court also ordered NMFS to file status reports every sixty (60) days updating the

   Court on progress toward finalizing amendments to the Atlantic Large Whale Take

   Reduction Plan and accompanying new biological opinion to replace the 2014 BiOp.

   Dkt. 124.


                                         2
         Case 1:18-cv-00112-JEB Document 136 Filed 06/02/21 Page 3 of 4




       9. NMFS filed such status reports on September 30, 2020, November 30, 2020,

           December 31, 2021, January 29, 2021, March 30, 2021, and May 27, 2021. Dkt. 127,

           129, 130, 131, 132, 135.

       10. After publishing and receiving feedback on its new draft biological opinion, NMFS

           completed its new, replacement biological opinion on May 27, 2021, concerning the

           American lobster fishery. Dkt. 135 (NMFS’ May 28, 2021, Status Report).

       11. Federal Defendants’ May 27, 2021, completion of the superseding biological

           opinion effectively ended this litigation, and there is no further action for the Court

           to take.

       12. Any further litigation by Plaintiffs in this matter must necessarily involve an

           examination of the new May 27, 2021, biological opinion and the administrative

           record for that biological opinion. The administrative record for the superseding

           biological opinion has not been gathered or filed; it is not before the Court. Should

           Plaintiffs or others wish to challenge the adequacy of the new biological opinion,

           any such challenge should occur in the context of a new lawsuit with a new

           administrative record.

       13. Pursuant to local rule 7(m), the undersigned counsel conferred with counsel for

           Plaintiffs and Intervenor-Defendants. Plaintiffs’ counsel stated that Plaintiffs oppose

           the instant motion. The Intervenor-Defendants’ counsel stated that they do not

           oppose the instant motion.

       WHEREFORE, Federal Defendants respectfully request that the Court’s judgment be set

out in a separate document as provided for in Federal Rule of Civil Procedure 58(a).

                                                 3
           Case 1:18-cv-00112-JEB Document 136 Filed 06/02/21 Page 4 of 4




                                                 Respectfully submitted,

                                                 JEAN E. WILLIAMS
                                                 Acting Assistant Attorney General
                                                 Environment and Natural Resources Division
                                                 U.S. Department of Justice
                                                 Wildlife and Marine Resources Section

                                                 /s/ J. Brett Grosko
                                                 _________________________________
                                                 J. BRETT GROSKO
                                                 Senior Trial Attorney (Maryland Bar)
                                                 Wildlife and Marine Resources Section
                                                 Environment and Natural Resources Division
                                                 U.S. Department of Justice
                                                 P.O. Box 7611
                                                 Washington, D.C. 20044-7611
                                                 TEL: (202) 305-0342
                                                 FAX: (202) 305-0275
                                                 E-Mail: brett.grosko@usdoj.gov


Of Counsel

John Almeida
NOAA office of General Counsel
Gloucester, Massachusetts




                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 2, 2021, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send notification of such to the attorneys of

record.


                                          /s/ J. Brett Grosko
                                      ______________________
                                            J. Brett Grosko



                                                    4
